Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 5 May 1813
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy May 5th 1813

I have made up packets of Letters for this mornings post, to Wiscasset, to N york, to the Valley & to Philadelphia. You will readily suppose that I am weary no I really am, tho correspondence of Harriot welch to Caroline & hers to Harriot all pass through my hands—She is now with mrs Bailey, and Yesterday brought a large packet from William Smith to his Mother Brother and Sister, all of which fall to my Share to transmit, beside my own private Letters. I have not yet got any Letters from mr Adams; he is so punctual that I know he must have written. a cartel from England brought these, and they are to 24 december. two Months later than I had heard before I learnt that the cartel was forbidden to take any Newspapers or private Letters, I therefore fear that mine are stoped in England as they have been formerly & that before the war and carried into Sir william Scots court of Admiralty—it is true they were deliverd up at the demand of mr Russel the American Secretary of Legation—I inclose a Letter from Elizabeth Foster
we are all well—your affectionate / Sister
A A—